DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendments filed 8/4/2022. Claims 1, 9, and 21-25 are currently pending. Claims 1, 9, and 24 have been amended. Claims 2-8 and 10-20 have been previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2011/0290855 A1) in view of Gildenberg (US 2006/0020272 A1).
Regarding claim 1, Moore discloses a surgical instrument (3200 – Fig. 54), comprising: a shaft (3208 – Fig. 54); an end effector (3212 – Fig. 54) extending distally from said shaft, wherein said end effector comprises a first jaw (3222 – Fig. 54); and a second jaw (3224 – Fig. 54) rotatable relative to said first jaw between an open position and a clamped position (para. 0230, lines 15-19); a housing (the assembly of the housing of 1000 – Fig. 13 and 3302 – Fig. 54) extending proximally from said shaft, said housing comprising a rotary drive element (3365 – Fig. 54); a motor (3360 – Fig. 54) operably engaged with said rotary drive element (see Fig. 54), wherein said motor is configured to generate at least one motion to effectuate said end effector (para. 0236, lines 13-19); a primary power source (3322 – Fig. 54) configured to supply a first power to operate said surgical instrument (para. 0233, lines 1-10); and a secondary power source (3352 – Fig. 54) configured to supply a second power to operate said surgical instrument (para. 0235, lines 12-15).
However, Moore does not expressly disclose a manually-driven actuator that is not driven by said rotary drive element configured to permit said second jaw to open.
Gildenberg teaches a surgical instrument comprising a manually-driven actuator (2,3, or 4 – Fig. 1; note that they are buttons and thus interpreted to be manually-driven acuators) that is not driven by a rotary element configured to permit a jaw to open (para. 0044, lines 18-22) in order to allow manual release of the jaws in case of emergency.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical instrument of Moore to comprise a manually-driven actuator that is not driven by the rotary element configured to permit said second jaw to open as suggested by Gildenberg in order to allow manual release of the jaws in case of emergency.

Moore, as modified by Gildenberg, further discloses (note that citations are to Moore unless otherwise indicated):
	Claim 21, a surgical robot system (1000 – Fig. 13).

	Claim 22, actuation of said motor (3360 – Fig. 54) is configured to move said second jaw (3224 – Fig. 54) between said open position and said clamped position (para. 0236, lines 13-19).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2011/0290855 A1) in view of Yates (US 2009/0209990 A1) and Gildenberg (US 2006/0020272 A1).
	Regarding claim 9, a surgical instrument (3200 – Fig. 54), comprising: a shaft (3208 – Fig. 54); an end effector (3212 – Fig. 54) extending distally from said shaft, said end effector comprising: a first jaw (3222 – Fig. 54); a second jaw (3224 – Fig. 54) rotatable relative to said first jaw between an open position and a clamped position (para. 0230, lines 15-19); an anvil (the lower surface of 3224 – Fig. 54); a cartridge (3234 – Fig. 54) including a plurality of staples; and a cutting member (3232 – Fig. 54) movable to cut tissue between said anvil and said cartridge (para. 0234, lines 4-10); and a housing (the assembly of the housing of 1000 – Fig. 13 and 3302 – Fig. 54) extending proximally from said shaft, said housing comprising a rotary drive element (3334 – Fig. 54); a drive system (3305 – Fig. 54) configured to generate at least one motion to move said cutting member between a proximal position and a distal position (para. 0234) and move said second jaw into said clamped position (para. 0235); a primary power source (3322 – Fig. 54) configured to supply a first power to operate said drive system (para. 0233, lines 1-10); a secondary power source (3352 – Fig. 54) configured to supply a second power to operate said drive system (para. 0235, lines 12-15).
	However, Moore does not disclose that the primary power source is detachable from the housing.
	Yates disclose a surgical instrument comprising a primary power source (340 – Fig. 13) configured to supply a first power to operate said surgical instrument, wherein said primary power source is detachable from said housing (para. 0076, lines 2-5); and a secondary power source (342 – Fig. 13) configured to supply a second power to operate said surgical instrument when said primary power source is detached form said housing (para. 0076, lines 2-5). One of ordinary skill in the art, upon reading the teaching of Yates, would have recognized that making the primary power source detachable would provide the benefit of allowing the primary power source to be replaced when the charge is low and thereby allow the surgical instrument to be operated for a longer period of time.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical instrument of Moore such that the primary power source is detachable from the housing in order to allow the surgical instrument to be operated for a longer period of time. Note that since the primary power source and the secondary power source of Moore are in separate circuits, when the primary power source is detached from the housing, the secondary power source would still be capable of supplying power to the drive system.
However, Moore and Yates do not expressly disclose a manually-driven actuator that is not driven by said rotary drive element configured to permit said second jaw to open.
Gildenberg teaches a surgical instrument comprising a manually-driven actuator (2,3, or 4 – Fig. 1; note that they are buttons and thus interpreted to be manually-driven acuators) that is not driven by a rotary element configured to permit a jaw to open (para. 0044, lines 18-22) in order to allow manual release of the jaws in case of emergency.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical instrument of Moore and Yates to comprise a manually-driven actuator that is not driven by the rotary element configured to permit said second jaw to open as suggested by Gildenberg in order to allow manual release of the jaws in case of emergency.

Moore, as modified by Yates, further teaches:
	Claim 23, a surgical robot system (1000 – Fig. 13, Moore).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2011/0290855 A1) in view of Gildenberg (US 2006/0020272 A1).
Regarding claim 24, Moore discloses a surgical instrument (3200 – Fig. 54), comprising: a shaft (3208 – Fig. 54); an end effector (3212 – Fig. 54) extending distally from said shaft, wherein said end effector comprises a first jaw (3222 – Fig. 54); and a second jaw (3224 – Fig. 54) rotatable relative to said first jaw between an open position and a clamped position (para. 0230, lines 15-19); a housing (the assembly of the housing of 1000 – Fig. 13 and 3302 – Fig. 54) extending proximally from said shaft, said housing comprising a rotary drive element (3334 – Fig. 54); a motor (3310 – Fig. 54) operably engaged with said rotary drive element (see Fig. 54), wherein said motor is configured to generate at least one motion to effectuate said end effector (para. 0232, lines 1-5).
However, Moore does not expressly disclose a manually-driven quick open actuator that is not driven by said rotary drive element, wherein said manually-driven quick open actuator is configured to permit said second jaw to open.
Gildenberg teaches a surgical instrument comprising a manually-driven quick open actuator (2,3, or 4 – Fig. 1; note that they are buttons and thus interpreted to be manually-driven actuators) that is not driven by a rotary element, wherein the actuator is configured to permit a jaw to open (para. 0044, lines 18-22) in order to allow manual release of the jaws in case of emergency.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical instrument of Moore to comprise a manually-driven actuator that is not driven by the rotary element and configured to permit said second jaw to open as suggested by Gildenberg in order to allow manual release of the jaws in case of emergency.

Moore, as modified by Gildenberg, further teaches:
	Claim 25, a primary power source (3322 – Fig. 54, Moore) configured to supply a first power to operate said surgical instrument (para. 0233, lines 1-10, Moore); and a secondary power source (3352 – Fig. 54, Moore) configured to supply a second power to operate said surgical instrument (para. 0235, lines 12-15, Moore).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 21-25 have been considered but are moot because the applicant’s arguments do not pertain to the new grounds of rejection set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/20/2022